                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              June 30, 2021
                        UNITED STATES DISTRICT COURT
                                                                           Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JAMES B. CUNNINGHAM,                         §
TDCJ # 02008042,                             §
                                             §
        Petitioner,                          §
                                             §
VS.                                          §   CIVIL ACTION NO. 4:17-3122
                                             §
BOBBY LUMPKIN,                               §
                                             §
        Respondent.                          §

                                 FINAL JUDGMENT

      For the reasons stated in the memorandum opinion and order entered this day, the

petition for a writ of habeas corpus (Dkt. 1) filed by James Cunningham is DENIED. A

certificate of appealability is DENIED.

      The Clerk will provide copies of this order to the parties.

      SIGNED at Houston, Texas, this 30th day of June, 2021.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




1/1
